DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US 2012/0091204).1	Regarding claims 1, 10 and 19, Shi teaches a method, apparatus and non-transitory storage medium for graphic code recognition, performed by a terminal, the method, apparatus and non-transitory storage medium comprising: 	displaying a target image, the target image comprising at least two graphic codes (paragraph 0020: block 201); 	in response to receiving a graphic code recognition operation on the target image for selecting one of the at least two graphic codes to recognize, obtaining graphic code position information of the at least two graphic codes in the target image (paragraph 0021: blocks 203-205); 	determining a target graphic code indicated by the graphic code recognition operation according to the graphic code position information, the target graphic code belonging to the at least two graphic codes (paragraph 0029: block 219); and 	displaying a target graphic code recognition result corresponding to the target graphic code (Fig. 3).	Regarding claims 2, 11 and 20, Shi teaches determining the target graphic code indicated by the graphic code recognition operation according to the graphic code position information comprises: 	determining a target recognition position indicated by the graphic code recognition operation (paragraph 0027: block 215); and 	determining the target graphic code according to the target recognition position and the graphic code position information (paragraph 0027: block 215).	Regarding claims 3 and 12, Shi teaches the target image comprises a pre-captured image and the graphic code recognition operation comprises a trigger operation on the target image (paragraph 0050), and wherein: 	determining the target recognition position indicated by the graphic code recognition operation comprises determining a trigger position corresponding to the graphic code recognition operation as the target recognition position (paragraph 0050); and 	determining the target graphic code according to the target recognition position and the graphic code position information comprises: 	determining distances between the target recognition position and the at least two graphic codes according to position information of the trigger position and the graphic code position information of the at least two graphic codes (paragraph 0050); and 	determining a graphic code corresponding to the shortest distance as the target graphic code (paragraph 0046).	Regarding claims 4 and 13, Shi teaches the target image comprises an image displayed in a viewfinder of the terminal, and the graphic code recognition operation comprises a photo-shooting operation on the target image (paragraph 0050), and wherein: 	determining the target recognition position indicated by the graphic code recognition operation comprises determining a position corresponding to a center of the viewfinder as the target recognition position (paragraph 0050); and 	determining the target graphic code according to the target recognition position and the graphic code position information comprises: 	determining distances between the target recognition position and the at least two graphic codes according to position information of the center of the viewfinder and the graphic code position information of the at least two graphic codes (paragraph 0050); and 	determining a graphic code corresponding to the shortest distance as the target graphic code (paragraph 0046).	Regarding claims 5 and 14, Shi teaches obtaining the graphic code position information of the at least two graphic codes in the target image comprises: 	inputting the target image into a target detection model to obtain predicted graphic code position information and position confidences of the at least two graphic codes (paragraph 0050); and 	determining the graphic code position information of the at least two graphic codes according to the predicted graphic code position information and the position confidences (paragraph 0050).	Regarding claims 9 and 18, Shi teaches determining a target graphic code indicated by the graphic code recognition operation according to the graphic code position information comprises: 	performing graphic code recognition on the at least two graphic codes according to the graphic code position information to obtain at least two graphic code recognition results (paragraph 0050);	determining a target application program according to the graphic code recognition operation; and determining a graphic code corresponding to a graphic code recognition result as the target graphic code in response to the graphic code recognition result being supported by the target application program (paragraph 0050). 
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gregerson, et al. (US 2002/0148898)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.